Citation Nr: 0826484	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent rating, effective from July 21, 2003.

Thereafter, in a January 2008 decision, the Board denied an 
initial evaluation in excess of 50 percent.  The veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the claim for 
readjudication.  In a June 2008 Order, the Court granted the 
joint motion, vacated the Board's July 2006 decision, and 
remanded this case to the Board.  The claim is now before the 
Board for review.


FINDINGS OF FACT

1.  Before August 24, 2005, the veteran's PTSD was manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  From August 24, 2005, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking 
and mood due to suicidal ideation, difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting, and an inability to establish and maintain effective 
relationships.

CONCLUSION OF LAW

For the period before August 24, 2005, the criteria for a 
disability rating higher than 50 percent are not met.  For 
the period beginning on August 25, 2005, the criteria for a 
disability rating of 70 percent, and no higher, have been 
met.   38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2003 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, November 2003 rating 
decision, August 2005 SOC, and February 2006 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  In any 
event, the RO provided Dingess notice to the veteran and his 
representative in an April 2006 letter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

As noted above, the veteran's PTSD is currently evaluated as 
50 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  That rating was assigned 
effective from the date of receipt of the veteran's original 
claim for service connection for PTSD, i.e., July 21, 2003.

DC 9411 provides, in pertinent part, for the following 
evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based upon all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10- 95 (Mar. 1995); 60 Fed. Reg. 
43,186 (1995).

At the veteran's October 2003 VA examination he complained of 
easy loss of temper, road rage, panic attacks, anxiety, and 
difficulty falling and staying asleep at night.  He had 
intrusive memories in which he would hear the sounds of 
battle and he was hypervigilant.  He denied having 
nightmares, and described having to change jobs several times 
during his career which he attributed to the effects of his 
experiences in Vietnam.  Although the veteran reported having 
a few friends he said that he prefers to do things by 
himself.  The veteran went on hunting trips with his wife's 
extended family, and he described them as more like social 
outings for him than hunting trips.

The VA examiner's mental status examination showed that the 
veteran's thoughts were clear, without evidence of psychosis, 
and no suicidal or homicidal ideation were present.  He did 
not have impairment of thought process or communication, and 
there were no delusions or hallucinations.  The examiner 
noted that the veteran maintained good eye contact and was 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  In addition, the examiner felt 
that his recent and remote memory were average, that he did 
not have obsessive or ritualistic behavior that interfered 
with routine activities, and that his speech was normal.  The 
examiner assigned the veteran a GAF score of 50 to 55, noting 
that he had maintained full time work with a six month period 
of unemployment.  On the other hand, the veteran had suffered 
panic attacks at work and poor concentration, was socially 
restricted, and had problems with irritability and poor 
sleep.

In January 2004 the veteran's wife wrote that he had had 12 
jobs in 37 years, and that he had become withdrawn socially.  
She also wrote that the veteran became extremely agitated 
"over the least little things," had trouble sleeping at 
night, and was obsessive about checking his immediate 
surroundings.  In addition, she noted that he could not 
relate to, or feel love for, their four-year-old 
granddaughter.

The veteran wrote in January 2004 that in addition to having 
12 jobs in 37 years he had collected unemployment 
compensation for two periods of four to six months.  He noted 
that he had been the president of one bank and the senior 
vice president of another, but was fired from both positions 
and was currently working collecting bad debts.  In addition, 
he did not recall being asked about suicidal or homicidal 
thoughts at his VA examination, and wrote that he did in fact 
have suicidal thoughts on an ongoing basis.  The veteran also 
noted that he did have obsessive rituals, contrary to what 
the VA examiner found.  He wrote that each time he leaves his 
home or office, locks the car, or is out in public he checks 
and re-checks multiple times to make sure everything is 
secured, unplugged, locked, turned off, or normal.  Finally, 
he noted that things such as spilling a glass of water or 
getting hangers mixed up while hanging laundry would cause 
anger, frustration, and irritability.

The veteran had a VA outpatient psychological evaluation in 
August 2004 at which he endorsed depression since Vietnam, 
survivor's guilt, panic attacks, and decreased concentration 
and short-term memory.  He also said that he did not see his 
friends, tried to avoid social situations, and had trouble 
bonding with his granddaughter.  He denied homicidal ideation 
but said he has had suicidal ideation on and off for years 
with no attempt or intent.  He also described rituals such as 
having to face a door for escape.  M.N.J., M.D., who treated 
the veteran, noted that he appeared mildly anxious, had 
normal speech, good eye contact, no loose associations or 
flights of ideas, and no delusions.  Dr. J diagnosed the 
veteran with PTSD, chronic, mild-to-moderate, with a GAF 
score of 55-60.

At a January 2005 follow up the veteran reported that since 
starting on Zoloft he was not having violent outbursts, 
getting upset as often, or having as frequent or severe 
anxiety attacks.  On the other hand, the veteran was still 
having difficulty sleeping and had decreased concentration 
and short-term memory.  At an April 2005 VA outpatient 
appointment he reported that he was having violent outbursts 
again and several mild panic attacks per week.  While he felt 
that his concentration had improved since beginning on Zoloft 
he was still having difficulty focusing on the task at hand.  
The veteran said in June 2005 that he was sleeping well since 
his medication was adjusted.  

At an August 2005 followup, the veteran said he was 
continuing to struggle with his PTSD symptoms.  He 
specifically mentioned that he was struggling at work and 
that his boss said he was not as effective as he used to be.  
In September 2005 he reported that his PTSD symptoms were 
exacerbated, and that this always happened at that time of 
year.  The VA provider suggested that the veteran seek 
admission for suicidal ideation but the veteran declined, 
saying that they were "only thoughts."

In a statement submitted with his September 2005 VA Form 9, 
the veteran said that the symptoms of his PTSD had created a 
strain between him and his wife.  In addition, he said he no 
longer had relationships with friends.  While he still held a 
job, the veteran wrote that his workload had been 
redistributed and that he was "functionally deficient" at 
work and unable to meet deadlines.  He said his rituals, such 
as constantly checking his surroundings, made it difficult to 
complete tasks at work or home.  At a December 2005 VA 
counseling follow-up, the veteran reported that he was 
continuing to struggle with the symptoms of his PTSD.

In April 2006 B.R.G., the veteran's former commanding officer 
in Vietnam, wrote that he had met with the veteran on several 
occasions since 1995 and had observed him suffering from 
severe bouts of depression and guilt over the loss of men in 
Vietnam.  Mr. G observed that over time the veteran has 
become more isolated and detached, and that he expressly 
mentioned committing suicide on several occasions.
 
At May 2006 VA treatment the veteran said that he felt better 
than he did during the holiday season and that his symptoms 
were responding well to his current medications but that he 
continued to struggle with them.  He had increased intrusive 
thoughts, occasional nightmares, and slightly decreased 
avoidance behaviors.  He continued to work full time but said 
that he struggled to stay focused, and felt that his memory 
was decreasing.  At August 2006 treatment the veteran again 
said that he was struggling at work with his focus due to his 
declining memory.

The veteran wrote in July 2008 that he has taken PTSD 101, 
stress management, and anger management group classes.  As of 
July 31, 2007, the veteran has been unemployed, and he wrote 
that he is unable to function in an office environment due to 
his PTSD symptoms and medications.  He could not successfully 
complete any assigned task with a pressure deadline, and he 
wrote that his employer allowed him to continue until he 
could retire with Social Security benefits even though his 
performance was not satisfactory.  

Reviewing the record, the Board finds that prior to August 
24, 2005, the veteran's PTSD was manifested by the following 
symptoms in the criteria for a 50 percent evaluation: panic 
attacks more than once a week, impairment of short-term and 
long-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

In finding that the veteran did not have the symptoms 
associated with a 70 percent evaluation prior to August 24, 
2005, the Board notes that the evidence does not show that he 
had speech that was intermittently illogical, obscure, or 
irrelevant, near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, a neglect of personal appearance/hygiene, and 
an inability to establish and maintain effective 
relationships.

The Board further notes, in making this finding, that at his 
VA examination in September 2003 the veteran said that he 
went on hunting trips with his wife's extended family as a 
social event, even though he did not hunt himself.  The 
examiner felt that the veteran was able to relate to others 
but did note that he did not seek out others to engage in 
social relationships.  The veteran was employed full time, 
although as discussed above he felt that his PTSD symptoms 
had adversely affected his performance.  In addition, the VA 
examiner did not feel that the veteran's thought process or 
communication were impaired, he did not have obsessive of 
ritualistic behavior that interfered with routine activities, 
and his speech was normal.  While the veteran said that he 
angered easily, he had never lost physical control.  Finally, 
the examiner found that the veteran's long and short-term 
memories were average, he was oriented to person, place, and 
time, and his ability to maintain hygiene and personal 
appearance were unimpaired.  

The examiner estimated that the veteran's GAF score was 50 to 
55, and in assigning the score he specifically mentioned that 
the veteran had been able to maintain full time work with 
only a six month period of unemployment, that he had panic 
attacks at work and poor concentration, that the veteran was 
somewhat restricted socially, and that he had problems with 
irritability and poor sleep.  The prognosis for improvement 
was fair, and the veteran was found to be competent for VA 
pay purposes.

When the veteran began VA psychological treatment in August 
2004, he reported that over the prior 38 years he had worked 
in 12 jobs and had been in his then current full time 
position as an account officer with a real estate agency for 
51/2 years.  Previously, he had worked as a bank president but 
had been fired from that position.  The veteran said that he 
had frequent anger outburst but had not had any violent 
episodes.  He denied problems with energy, appetite, 
interests, and manic or psychotic symptoms.  M.J.J., M.D., 
the attending psychiatrist, noted that the veteran was having 
stress related to his difficulty concentrating at work.  Dr. 
J assigned a GAF score of 55-60.

At January 2005 VA treatment, the veteran had good eye 
contact and a normal speech rate and volume with normal 
psychomotor activity.  In addition, his thoughts were 
described as coherent, logical, and goal directed and he had 
no loose associations, flight of ideas, thought blocking, or 
delusions, although his judgment and insight were described 
as limited.  Dr. J assigned him a GAF score of 60.

The Board finds that from August 24, 2005, the record 
supports an evaluation of 70 percent, and no greater, for the 
veteran's PTSD.  When the veteran received VA treatment on 
August 24, 2005, he reported suffering from increased 
intrusive thoughts, increased hyperarousal, and increased 
avoidance behaviors, including isolating himself at home.  
The veteran also said that he was struggling at work and had 
been told by his boss that he was not as effective as he used 
to be.  T.N.G., an adult nurse practitioner, assigned the 
veteran a GAF score of 50.  Therefore, as of August 24, 2005, 
the Board finds that the veteran's PTSD was manifested by the 
following symptoms of a 70 percent evaluation: occupational 
and social impairment with deficiencies in work, family 
relations, judgment, thinking and mood due to suicidal 
ideation, difficulty in adapting to stressful circumstances, 
including work or a worklike setting, and an inability to 
establish and maintain effective relationships.

However, the veteran does not manifest the symptoms 
associated with the next higher available evaluation, 100 
percent, because he does not meet any of the requirements, 
i.e., total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name.

At May 2006 treatment, the veteran reported slightly 
decreased avoidance behaviors, decreased hyperarousal, less 
irritation, and that he continued to work but struggled to 
stay focused.  Ms. G described the veteran as neatly dressed 
and groomed, cooperative, and as speaking normally.  He was 
oriented to time and place, his attention and concentration 
spans were intact, and his short-term memory was good.  Ms. G 
assigned a GAF score of 50 to the veteran.  At August 2006 
treatment, he discussed a traumatic event which had occurred 
during his combat tour, and said that Memorial Day had made 
him really think about the incident.  The veteran said that 
expressing his feelings made him feel better.  He again said 
that he was having difficulty staying focused at work, and 
Ms. G once again assigned him a GAF score of 50. 

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, we conclude that 
the veteran's PTSD has more nearly approximated the rating 
criteria for a 70 percent evaluation, and no higher, from 
August 24, 2005.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
prior to August 24, 2005, is denied. 

An increased evaluation of 70 percent for PTSD is granted 
from August 24, 2005, subject to the laws and regulations 
governing the award of monetary benefits.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


